Citation Nr: 0628678	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder for the period 
from February 9, 1987 to September 18, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

At a Board hearing held in August 2006, the veteran withdrew 
his appeals for service connection for left eye blindness, to 
reopen a claim for service connection for hypertension, to 
reopen a claim for service connection for residuals of a back 
injury, and for a disability rating in excess of 30 percent 
for service-connected postoperative recurrent right eye 
pterygium.  Those issues are no longer before the Board.


FINDINGS OF FACT

1.  For the period of February 9, 1987 to September 18, 1997, 
the veteran's post traumatic stress disorder (PTSD) is not 
productive of considerable or severe impairment in the 
ability to establish or maintain effective or favorable 
relationships or virtual isolation from his community because 
of his PTSD symptoms; more than a definite industrial 
impairment due to his PTSD symptoms; or PTSD symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral process with almost all daily 
activities.

2.  For the period of November 7, 1996 to September 18, 1997, 
the veteran's PTSD was not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD for the period February 9, 1987 to September 
18, 1997 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.125 through 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

Given the unusual nature of the procedural posture of this 
case, a review is helpful in understanding the current issue 
before the Board.  The veteran initially claimed service 
connection for a nervous condition, which was denied in an 
April 1958 rating decision.  The RO confirmed this denial in 
a December 1958 rating decision.  The veteran failed to file 
an appeal as to those rating decisions, and they became 
final.  Thereafter, the veteran filed multiple claims to 
reopen his claim for service connection for a nervous 
disorder (in March 1967, February 1987, August 1987, October 
1990 and May 1993), but each attempt failed because either 
the veteran failed to respond within one year to a request 
for submission of new and material evidence, or the RO found 
that new and material evidence had not been submitted to 
reopen the claim.  

In a July 1999 rating decision the RO reopened the veteran's 
claim based upon a filing received on September 19, 1997, 
granted the veteran service connection for PTSD, and assigned 
a 70 percent disability rating effective July 2, 1998.  The 
veteran disagreed with the assignment of the disability 
rating and the effective date.  
In a March 2000 rating decision, the RO granted the veteran a 
disability rating of 100 percent for his PTSD, effective 
September 19, 1997.  In an April 2000 statement, the veteran 
stated that this decision satisfied his appeal.  

In September 2000, the veteran filed a claim seeking an 
earlier effective date for service connection for PTSD back 
to 1958 based on clear and unmistakable error.  This claim 
was denied in an October 2000 rating decision, which the 
veteran appealed to the Board.  In an October 2001 decision, 
the Board granted an earlier effective date to February 9, 
1987, but did not address the issue of what disability rating 
should be assigned for the period between February 9, 1987 
and September 19, 1997, the effective date of the 100 percent 
disability rating.

In a December 2001 rating decision, the RO implemented the 
Board's October 2001 decision and assigned a disability 
rating of 30 percent for the veteran's PTSD for the period of 
February 9, 1987 to September 18, 1997.  The veteran 
disagreed with the evaluation of 30 percent in a January 2002 
Notice of Disagreement claiming that the 100 percent 
disability rating should have been effective as of February 
9, 1987.  A Statement of the Case denying an earlier 
effective date for the payment of 100 percent compensation 
for PTSD was issued in February 2002, and the veteran 
perfected his appeal by filing a timely Form 9.  The veteran 
appeared and testified at a hearing before a Decision Review 
Officer in September 2003, who issued a Supplemental 
Statement of the Case in February 2004 continuing the denial 
of an earlier effective date for the 100 percent evaluation 
for PTSD.  The veteran's claim was thereafter certified to 
the Board.

In July 2004, the veteran testified at a hearing before 
Veterans Law Judge Gary L. Gick on this issue and several 
others.  Subsequently, Judge Gick remanded the claims for 
additional development; recharacterized the veteran's claim 
as one for an increased rating in excess of 30 percent rather 
than an earlier effective date for the 100 percent rating; 
and instructed the RO to readjudicate the veteran's claim as 
one for an increased rating.

The veteran's claim was readjudicated in a December 2005 
Supplemental Statement of the Case which continued the 30 
percent disability rating assigned for the period of February 
9, 1987 to September 18, 1997.  

In August 2006, the veteran testified at a second Board 
hearing which was held before Acting Veterans Law Judge 
Ronald W. Scholz.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for PTSD from 
February 9, 1987 to September 18, 1997 arose from a claim for 
an earlier effective date that was granted and for which an 
initial rating award was made for this period of time.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The rating criteria for PTSD were revised on November 7, 
1996.  61 Fed. Reg. 52695 (October 8, 1996).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  The amended rating criteria can be applied only 
for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996 ("old criteria"), Diagnostic Code 
9411 provided a 10 percent rating where less than the 
criteria for a 30 percent rating were met, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 30 percent rating was warranted where there was "definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people . . . . 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  Id.

A 50 percent rating was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  Id.  

The term "definite" in 38 C.F.R. § 4.132 (1996) is 
qualitative in nature, whereas the terms "considerable" and 
"severe," are quantitative.  Hood v. Brown, 4 Vet. App. 
301, 303 (1993).  

The term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  The term 
"considerable" is to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93.  

A 70 percent was warranted where there was severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent disability rating was warranted (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994). 

Under the rating criteria effective as of November 7, 1996 
("new criteria"), the regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2005).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

An evaluation of 30 percent disabling is available where the 
veteran's PTSD is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130 (2005).

A 50 percent rating is warranted where the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Since the issue in this case is entitlement to an increased 
rating for the period from February 9, 1987 to September 18, 
1997, the medical evidence from this period of time is the 
most probative as to the veteran's mental state.  The only 
medical evidence available from this period relating to any 
psychiatric treatment consists of VA treatment records from 
June 1987 through October 1987.  

The relevant VA treatment records show that the veteran was 
first seen on June 8, 1987 for a psychiatric consultation.  
He was referred by one of his VA physicians for consultation 
for evaluation of depression.  The veteran reported that he 
had been having problems with depression for years with 
recent exacerbation due to current stresses, which included 
financial difficulties, health of wife (cervical cancer), and 
his multiple medical problems.  He also reported frequently 
feeling like crying; poor sleep; fair appetite; little 
energy; decrease in interest/pleasure although he still 
enjoyed being with his wife, children and grandchildren; 
increased irritability; problems with memory and 
concentration; constant anxiety; and feeling jittery and like 
he is ready to explode.  He denied thoughts of suicide and 
episodes of overwhelming anxiety.  He did report that he 
thinks about Korea all the time and he frequently can see 
situations from Korea, including the kids and other people 
there.  Although these images are vivid, he reported they do 
not get so vivid that he actually believes he is back there.  
Thus the veteran has intrusive thoughts about Korea, but no 
actual flashbacks.  He also reported having frequent dreams 
and nightmares about Korea and a considerable amount of guilt 
about his Korean experiences.  He denied an increased startle 
reaction.  He also denied any current or past history of 
hallucinations or experiences of thought influence.  There 
was no evidence of significant paranoid thinking, experiences 
of special messages, or feelings of having special powers or 
abilities.  

For occupational history, the veteran reported working as a 
carpenter until 1973, then operating a Goodyear Tire Store 
and subsequently opening a store of his own.  He reported 
closing his business due to his physical health (10 to 12 
hospitalizations in 3 years) and had not worked for the last 
year.  As for social history, the veteran said he was married 
once for 33 years and had three children who were adults and 
had given him five grandchildren.  He reported that his 
family was very close and they stayed in close contact, and 
that he got a considerable amount of pleasure from his kids 
and grandkids.  

Mental status exam revealed a moderately overweight white 
male who appeared his stated age, came promptly for his 
appointment, was casually but appropriately dressed and 
groomed, and was cooperative.  Level of psychomotor activity 
was within normal limits.  No overt deficits of cognitive 
functioning were noted.  His mood was mildly depressed and 
anxious, and his affect was appropriate to his mood and 
showed normal modulation.  His thought processes were logical 
and coherent without evidence of formal thought disorder, and 
there was no evidence of overt psychotic manifestations.

The impression was atypical depression - rule out major 
depression, dysthymic disorder, generalized anxiety disorder 
and post-traumatic stress disorder.  The examiner stated that 
the veteran did not clearly meet the diagnostic criteria for 
major depression or generalized anxiety disorder and, in 
particular, the severity and frequency of his symptoms were 
not clear.  No GAF score was assigned.

The veteran was seen on July 2, 1987 for follow-up.  He 
reported irritability, interrupted sleep, appetite and mood 
normal, and lack of drive and interest.  The veteran again 
reported having good and stable relations with his wife and 
children.  On mental status examination, he was alert and 
oriented, worried, preoccupied with somatic problems, 
cognition was fairly intact, constricted affect, not 
psychotic, no target symptoms for major depression, and fair 
insight and judgment.  The assessment was low grade 
generalized anxiety disorder, rule out dysthymic disorder.  
An August 10, 1987 follow-up treatment note indicates the 
veteran's diagnosis as dysthymic disorder, low grade and 
mild.  The remaining treatment records show the veteran 
reporting his anxiety and depression improving somewhat on 
medication, but still getting depressed and anxious at times 
depending on the circumstances, having sleep problems 
(although he attributed this to difficulty breathing), no 
thoughts of suicide, and good appetite.  

The medical evidence shows that the veteran had, at most, a 
mild psychiatric disorder in 1987, with such symptoms as 
depression, anxiety, increased irritability, dreams and 
nightmares about Korea, intrusive thoughts but no real 
flashbacks, and decrease in pleasure/interest in activities.  
The medical evidence fails to show, however, that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably or 
severely impaired or that the veteran was virtually isolated 
in the community because of his PTSD symptoms.  Rather the 
medical evidence shows the veteran had been able to maintain 
his marriage for 33 years and had three children and five 
grandchildren.  By his own report, he had close relationships 
with his wife, children and grandchildren, and he derived 
pleasure from those relationships.  

The medical evidence also fails to show that the veteran had 
more than a definite industrial impairment due to his PTSD 
symptoms.  By the veteran's own report, he had been able to 
maintain employment until 1986 despite his PTSD symptoms, 
even owning his own store, and it was his physical health, 
rather than his mental health, that was the primary cause of 
his inability to work.  He reported that he had been 
hospitalized 10 to 12 times in 2 to 3 years due to his 
physical disorders.  

Finally, the medical evidence fails to show that the veteran 
had any psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The June 
8, 1987 psychiatric consultation report shows the veteran had 
no overt deficits in cognitive functioning, logical and 
coherent thought processes without evidence of formal thought 
disorder and no evidence of overt psychotic manifestations.  
The VA treatment records also show the veteran continuously 
denied any suicidal ideation or thoughts that he would be 
better off dead, and had no characteristic panic attacks.

As the rating criteria for psychiatric disorders were revised 
effective November 7, 1996, the veteran's PTSD must also be 
evaluated under the new criteria for the period of November 
7, 1996 through September 18, 1997.  There is no medical 
evidence relating to the veteran's psychiatric disorder 
during that period of time, however, and, accordingly, there 
is insufficient evidence to rate the veteran under the 
current rating criteria.

Although the veteran testified at multiple hearings that he 
was unable to work due to his PTSD symptoms, that he had 
suicidal thoughts, that he had difficulty controlling his 
anger and would act out in violence at times, as well as 
other symptoms during the relevant time period, his testimony 
lacks probative value because it is not corroborated by the 
contemporaneous medical evidence.  The medical evidence is 
more probative than the veteran's testimony because it is 
contemporaneous with the relevant time frame for which the 
veteran seeks an increased rating.  Furthermore, the medical 
evidence is more probative than the veteran's testimony as to 
his alleged symptoms during the relevant period, because the 
statements shown in the medical evidence were made in seeking 
medical treatment, and not in seeking monetary benefits.  For 
these reasons, the Board considers the recent testimony as to 
the severity of the PTSD symptoms prior to September 1997 to 
be of slight probative value.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (determination by the Board that lay statements 
are of slight probative value is completely within the 
Board's discretion).

At the hearing in August 2006, it was asserted that the 
report of an examination conducted in March 1999 by a VA 
psychologist provides evidence to support the veteran's 
claim.  While the issue in this case is the rating to be 
assigned the veteran's PTSD for the time periods between 
February 9, 1987 and September 18, 1997, it is possible that 
the examination report of March 1999 may contain information 
about the severity of the veteran's psychiatric disorder 
prior to that date.  See McGrath v. Gober, 14 Vet. App. 28, 
35 (2000) (with a pending original claim for benefits, the 
date the evidence was created or received is irrelevant).  
The examiner in March 1999 noted that the veteran had a long 
history of insecurity and anxiety attacks, and that a careful 
examination of the record showed clear evidence of chronic 
Somatization Disorder, Anxiety Disorder, and finally PTSD 
beginning during his exposure to combat trauma in 1951-1952.  
However, the report of this examination contains no evidence 
which would tend to support a rating in excess of 30 percent 
for PTSD during the period of time from 1987 to 1997.

The preponderance of the evidence is against the veteran's 
claim, there is no doubt to be resolved, and an increased 
rating for the period February 9, 1987 to September 18, 1997 
is not warranted.


III.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present case, the decision on appeal was the result of 
an underlying claim of clear and unmistakable error in the 
assignment of the effective date for service connection for 
PTSD.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), are not applicable to claims of CUE, since 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Thus, 
prior to the Board's decision granting an earlier effective 
date, VA was not required to provide notice to the veteran 
under section 5103(a). 

After the Board's grant of an earlier effective date but 
before the establishment of a disability rating, however, the 
RO should have provided notice to the veteran of the 
information and evidence necessary to establish a disability 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran was provided proper notice in February 2004, 
December 2004 and October 2005, and he was given sufficient 
opportunity to respond to each notice.  His claim was 
subsequently readjudicated in a December 2005 Supplemental 
Statement of the Case.  The VA's subsequent actions have 
cured the defect in the timing of the notice, and the veteran 
has not been prejudiced thereby.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The veteran did not identify any additional evidence to 
support is his claim of a higher disability rating for the 
period from February 9, 1987 to September 18, 1997.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of the evidence 
the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Because the veteran's claim is for a finite period of time 
almost 10 years in the past, a contemporaneous examination of 
the veteran is not possible, and any current examination 
would not be relevant.  Thus an examination is not required.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Additional efforts to assist or 
notify him would serve no useful purpose.  The veteran has 
not been prejudiced as a result of the Board proceeding to 
the merits of his claim.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder for the period 
from February 9, 1987 to September 18, 1997, is denied.  




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


